Exhibit 10.2

FOURTH AMENDMENT TO

SENIOR SECURED CONVERTIBLE NOTE AND WARRANT

THIS FOURTH AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTE AND WARRANT (this
“Amendment”), effective as of October 3, 2016, amends certain terms of (i) that
certain Senior Secured Convertible Note in the original principal amount of
$10,000,000 issued by KemPharm, Inc., a Delaware corporation (the “Company”), to
Deerfield Private Design Fund III, L.P. (the “Holder”) on June 2, 2014 (as the
same may be amended, restated, modified or otherwise supplemented from time to
time, the “Note”), and (ii) that certain warrant number W-74, issued by the
Company to the Holder on June 2, 2014, relating to the right of the Holder to
purchase from the Company 1,923,077 fully paid and nonassessable shares of
common stock of the Company (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Warrant”).

WHEREAS, the Company and the Holder desire to revise certain terms of the Note
and Warrant as provided herein.

In consideration of the promises and mutual covenants contained herein and in
the Note and Warrant, the undersigned hereby agree as follows:

1. Section 2(f)(i)(A) of the Note is hereby amended by adding the following
paragraph immediately after the second paragraph of such section:

“Notwithstanding anything to the contrary contained herein, this Section
2(f)(i)(A) shall not apply to any issuance or sale of Common Stock by the
Company if such issuance or sale is made in an “at the market offering” (as
defined in Rule 415 under the Securities Act) at a Per Share Selling Price equal
to or greater than the then applicable Conversion Price, provided that, if the
Company makes any such sale of Common Stock at a Per Share Selling Price less
than the then applicable Conversion Price then (x) this Section 2(f)(i)(A) shall
apply, but (y), for purposes of calculating any adjustment of the Conversion
Price hereunder, the Fair Market Price for such sale shall be the price per
share at which shares of Common Stock are sold in such “at the market offering.”

2. Section 2(f)(i)(C)(V) of the Note is hereby amended and restated in its
entirety to read:

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price, provided that, for the
avoidance of doubt, if a fee is paid to a placement agent, sales agent or party
operating in a similar capacity for sales made in an “at the



--------------------------------------------------------------------------------

market offering” (as defined in Rule 415 under the Securities Act), such fee
shall not be deducted from the selling price for purposes of determining the Per
Share Selling Price hereunder. A sale of shares of Common Stock shall include
the sale or issuance of Convertible Securities or Options, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Company upon such sale or issuance
less the fee amount as provided above). In case of any such security issued in a
transaction in which the purchase price or the conversion, exchange or exercise
price is directly or indirectly subject to adjustment or reset based on a future
date, future trading prices of the Common Stock, specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or otherwise (but excluding standard stock split anti-dilution
provisions or weighted-average anti-dilution provisions similar to that set
forth herein, provided that any actual reduction of such price under any such
security pursuant to such weighted-average anti-dilution provision shall be
included and cause an adjustment hereunder), the Per Share Selling Price shall
be deemed to be the lowest conversion, exchange, exercise or reset price at
which such securities are converted, exchanged, exercised or reset or might have
been converted, exchanged, exercised or reset, or the lowest adjustment, as the
case may be, over the life of such securities. If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such consideration as determined in good faith by independent certified
public accountants mutually acceptable to the Company and the Holder. In the
event the Company directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities or Options which are
currently outstanding, then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.”

3. Section 5(f)(i) of the Warrant is hereby amended by adding the following
paragraph immediately after the second paragraph of such section:

“Notwithstanding anything to the contrary contained herein, this Section 5(f)(i)
shall not apply to any issuance or sale of Common Stock, by the Company if such
issuance or sale is made in an “at the market offering” (as defined in Rule 415
under the Securities Act) at a Per Share Selling Price equal to or greater than
the then applicable Exercise Price, provided that, if the Company makes any such
sale of Common Stock at a Per Share Selling Price less than the then applicable
Exercise Price then (x) this Section 5(f)(i) shall apply, but (y), for purposes
of calculating any adjustment of the Exercise Price hereunder, the Fair Market
Price for such sale shall be the price per share at which shares of Common Stock
are sold in such “at the market offering.”



--------------------------------------------------------------------------------

4. The fourth paragraph of Section 5(f)(iii) of the Warrant is hereby amended
and restated in its entirety to read:

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price, provided that, for the
avoidance of doubt, if a fee is paid to a placement agent, sales agent or party
operating in a similar capacity for sales made in an “at the market offering”
(as defined in Rule 415 under the Securities Act), such fee shall not be
deducted from the selling price for purposes of determining the Per Share
Selling Price hereunder. A sale of shares of Common Stock shall include the sale
or issuance of Convertible Securities or Options, and in such circumstances the
Per Share Selling Price of the Common Stock covered thereby shall also include
the exercise, exchange or conversion price thereof (in addition to the
consideration received by the Company upon such sale or issuance less the fee
amount as provided above). In case of any such security issued in a transaction
in which the purchase price or the conversion, exchange or exercise price is
directly or indirectly subject to adjustment or reset based on a future date,
future trading prices of the Common Stock, specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or otherwise (but excluding standard stock split anti-dilution
provisions or weighted-average anti-dilution provisions similar to that set
forth herein, provided that any actual reduction of such price under any such
security pursuant to such weighted-average anti-dilution provision shall be
included and cause an adjustment hereunder), the Per Share Selling Price shall
be deemed to be the lowest conversion, exchange, exercise or reset price at
which such securities are converted, exchanged, exercised or reset or might have
been converted, exchanged, exercised or reset, or the lowest adjustment, as the
case may be, over the life of such securities. If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such consideration as determined in good faith by independent certified
public accountants mutually acceptable to the Company and the Holder. In the
event the Company directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities or Options which are
currently outstanding, then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.”

5. Any warrants issuable in the future pursuant to Section 2.10 of that certain
Facility Agreement, dated as of June 2, 2014, by and between the Company and the
Holder, as amended, shall reflect the amendments set forth in paragraphs 3 and 4
above.



--------------------------------------------------------------------------------

6. Effect on the Note and Warrant. Except as amended herein, the Note and
Warrant shall continue in full force and effect as originally executed and
delivered, as previously amended prior to the date hereof. Any reference in the
Note and the Warrant to “this Warrant,” “this “Note” “hereunder,” hereof,”
“herein,” or words of like import referring to such agreement shall refer to the
Warrant or Note, as the case may be, as amended by this Amendment.

7. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

8. Counterparts. This Amendment may be executed on separate counterparts that
may be transmitted via an email .pdf file or facsimile, each of which, when so
executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Holder have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

KEMPHARM, INC. By:  

/s/ R. LaDuane Clifton

Name:   R. LaDuane Clifton Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Holder have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

HOLDER: DEERFIELD PRIVATE DESIGN FUND III, L.P. By: Deerfield Mgmt III, L.P.,
General Partner By: J. E. Flynn Capital III LLC, General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory